Citation Nr: 0317249	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  95-25 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for the residuals of a 
left thoracotomy and wedge resection for histoplasmosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956, and from October 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that continued the veteran's evaluation for her 
service connected residuals of a left thoracotomy and wedge 
resection for histoplasmosis at a 10 percent evaluation.  A 
hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in June 2002.


REMAND

While this case was most recently at the Board, development 
was undertaken on this issue by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  During the course of 
this development, additional evidence was obtained.  
Thereafter, the Board sent the veteran notice of the evidence 
obtained.  Furthermore, the Board sent a letter of notice 
concerning a change in law codified at 38 U.S.C.A. § 5100 et. 
seq., and some Code of Federal Regulations provisions.  
(Commonly known as the Veterans Claims Assistance Act of 2000 
(VCAA)).  This notice was in part to identify which evidence 
the VA would obtain and which evidence the appellant was 
responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Subsequently, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Board therefore finds that the 
evidence must be reviewed and readjudicated by the RO prior 
to a Board determination on this matter.  Consideration of 
the evidence by the RO has not been waived.  Further, the RO 
must send the appellant and her representative notice of the 
VCAA provisions.

The Board regrets the additional delay a remand will cause in 
this case; however, it is necessary to ensure that the 
veteran receives every consideration entitled to him under 
the law.

Accordingly, the case is REMANDED for the following 
development:


1.	The RO should provide appropriate 
notice as to the provisions of the 
VCAA, to include information as to 
what evidence each party will 
responsible for obtaining.  

2.	The RO should, after it is determined 
that there is no additional notice or 
development to be undertaken, review 
all evidence of record, to include the 
results of a VA examination conducted 
in January 2003.

3.	The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority, 
including that obtained since the last 
supplemental statement of the case.  
The RO must provide adequate reasons 
and bases for its determination made 
by rating decision.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and her representative an appropriate 
supplemental statement of the case, and afford them the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                 
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




